EXHIBIT 10.26

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made this 28th day of March 2014,
by and between Envision Solar International, Inc., a Nevada corporation (the
“Company”) and GreenCore Capital, LLC, a Delaware limited liability company
(“Consultant”), with respect to the following facts:

 

R E C I T A L S

 

WHEREAS, Company is engaged in the business of designing, developing,
commercializing, manufacturing, marketing, selling, configuring and installing
sophisticated, architecturally appealing solar power generating equipment,
electric charging stations, and other environmentally responsible products and
technologies.

 

WHEREAS, Consultant is engaged in the business of providing consulting services
in the areas set forth in Exhibit A to this Agreement (collectively, the
“Services”).

 

WHEREAS, Consultant is desirous of acting as an independent consultant to the
Company by providing the services to the Company in accordance with the terms of
this Agreement.

 

WHEREAS, Jay S. Potter is the principal owner and sole manager of the Consultant
and will be the primary provider of the Services.

 

WHEREAS Company and Consultant have previously entered into agreements and
hereby intend to cancel all previous agreements in favor of this agreement

 

WHEREAS, Kevin G Davis is an associate of Jay Potter who will aid in the
provision of the Services from time to time and will be provided an email
address by the Company for the sole and exclusive purpose of providing such
Services.

 

W I T N E S S E T H

 

NOW THEREFORE, for and in consideration of the foregoing recitals and the mutual
promises, representations and covenants contained herein,

 

IT IS AGREED as follows:

 

1.            Appointment of Consultant. The Company hereby appoints Consultant
to provide the Services to the Company on a non exclusive basis.

 

2.            Consultant Responsibilities. The Consultant, as an independent
contractor, will be responsible for, among other things, the items set forth in
Exhibit A to this Agreement.

 

3.            Consultant Covenants and Agreements. The Consultant further agrees
and understands as a part of this Agreement, as follows:

 

(a)                 Consultant hereby covenants and agrees to maintain in
confidence all Confidential Information in trust for the Company, its successors
and assigns. During the term of this Agreement and at any and all times
following the termination of this Agreement, Consultant covenants and agrees not
to directly or indirectly, for or on behalf of any person, firm, corporation or
other entity, misappropriate, use for other than the Company’s benefit, or
disclose to anyone outside the Company’s organization any Confidential
Information without the prior written consent of the Company, which consent may
be withheld by the Company for any reason or no reason at all. For the purposes
of this Agreement, “Confidential Information” means all customer lists, records,
financial data, engineering data, trade secrets, business and marketing plans
and studies, computer programs and software, strategic plans, formulas,
production processes and techniques, tools, applications for patents, designs,
models, patterns, drawings, tracings, sketches, blueprints, and all other
similar information developed and/or used by Company in the course of its
business and which is not known by or readily available to the general public.
The parties stipulate that that the Confidential Information is important and
affects the successful business conduct of the Company and its goodwill, and
that any breach of any term in this Section 3(a) is a material breach of this
Agreement.

 



1

 

 

(b)                 In further reflection of the Company’s important interests
in its proprietary information and its trade, customer, vendor and employee
relationships, Consultant agrees that, during the term of this Agreement and
during the 12 month period following the termination of Consultant’s Services
with Company for any reason, Consultant will not directly or indirectly, for or
on behalf of any person, firm, corporation or other entity, (a) interfere with
any contractual or other business relationships that Company has with any of its
customers, consultants, employees, clients, service providers, lenders or
materials suppliers, or (b) solicit or induce any employee of Company to
terminate his/her employment relationship with Company. Notwithstanding anything
else herein to the contrary, after a termination of this Agreement, Consultant
may transact business with clients with whom he had a pre-existing relationship
prior to the date of this Agreement, and with any actual or prospective
investors and lenders in the Company which Consultant introduced to the Company.

 

 

4.            Expense Reimbursement. The Company will reimburse Consultant for
the reasonable verifiable travel and other expenses incurred by Consultant in
connection with the performance of Consultant’s duties under this Agreement when
those expenses have been pre-approved by the Company in advance and in writing.
Consultant’s verified reimbursable expenses will be paid by the Company in cash
within a reasonable time after presentment by Consultant of an itemized list of
invoices describing such expenses. Consultant will submit expense reports to the
Company for each month by the fifth day of the following month.

 

5.            Inventions.

 

(a)                 Any Inventions, as defined below, developed, made, produced,
invented, created, modified, evolved during, or resulting, arising or
originating in connection with the performance by the Consultant of its Services
under this Agreement will be deemed “work made for hire.” The Company will be
the exclusive owner of any such Inventions whether or not such inventions are
developed or created by the Consultant independently or in combination with the
Company or the Company’s employees. The Consultant covenants and agrees that
Consultant will have no interest in or claim to such Inventions pursuant to this
Agreement.

 

(b)                 During the term of this Agreement and at any and all times
following the termination of this Agreement, Consultant covenants and agrees not
to use or disclose, directly or indirectly, for or on behalf of any person,
firm, corporation or other entity, any of the Inventions for any purpose or to
any third party without the express prior written approval of Company.

 

(c)                 For the purposes of this Agreement, “Invention” means,
without limitation, any investor lists, customer lists, inventions, formulae,
techniques, discoveries, developments, designs, contributions, ideas,
improvements, know-how, negative know-how, new machines, manufacturing processes
or methods, original writings, software programs, processes, uses, apparatus,
compositions of matter, copyrights, trademarks, designs or configurations of any
kind, whether or not patentable or registrable under patent, copyright or
similar statutes, conceived, made, learned or reduced to practice by Consultant,
either alone or jointly with others, or any improvements to any of the above.

 

6.            Material Breach. In the event of conduct by Consultant involving
fraud or bad faith in the performance of its Services for the Company, or in the
event of conduct involving fraud or bad faith by the Company, or in the event of
a material breach of this Agreement by either party, then the other party may
terminate this Agreement immediately upon delivery of written notice of its
election to terminate this Agreement to the other party.

 

7.            Equitable Remedies. Each party acknowledges that it would be
impossible to measure in money the damages to the other party if there is a
failure to comply with any covenants or provisions of this Agreement, and agrees
that in the event of any breach of any covenant or provision, the other party to
this Agreement will not have an adequate remedy at law. It is therefore agreed
that the other party to this Agreement who is entitled to the benefit of the
covenants or provisions of this Agreement which have been breached, in addition
to any other rights or remedies which they may have, shall be entitled to
immediate equitable relief to enforce such covenants and provisions, and that in
the event that any such action or proceeding is brought in equity to enforce
them, the defaulting or breaching party will not urge as a defense that there is
an adequate remedy at law. Neither party will be obligated to post a surety or
any other bond in order to assert equitable claims or seek equitable remedies
under this Agreement.

 



2

 

 

8.            Term and Termination. The term of this Agreement will commence on
the date first above written and will remain in effect until terminated by
either party for any reason or no reason upon providing the other party with
thirty (30) days prior written notice of its election to terminate, unless
sooner terminated pursuant to Section 7 of this Agreement.

 

9.            Return of Property. Consultant acknowledges that all documents and
materials pertaining to the business of the Company and its subsidiaries and
affiliates are the property of the Company, even if made by Consultant. Upon
termination, or upon earlier request of the Company, Consultant will return
immediately all of the Company’s property, including all such documents and
materials in Consultant’s possession and control, and all forms of Confidential
Information, as well as address lists, keys, credit cards, and any other items
of value. Consultant will not allow any third party to take or use any of the
foregoing. Consultant agrees not to remove any Company property from the
Company’s premises without express permission. The obligations of Consultant
pursuant to the terms herein will survive the termination of this Agreement.

 

10.           Effect of Termination. The termination of this Agreement for any
reason whatsoever will not release or discharge either party hereto from any
obligation, debt or liability which may previously have accrued and remains to
be performed upon the date of termination.

 

11.           Independent Contractor. The Consultant will act at all times
hereunder as an independent contractor with respect to the Company and not as an
employee, partner, agent, or co-venturer of or with the Company. Except as set
forth herein, the Company will neither have nor exercise control or direction
whatsoever over the operations of the Consultant, and Consultant will neither
have nor exercise any control or direction whatsoever over the employees, agents
or subcontractors hired by the Company.

 

12.           No Agency Created. No agency, employment, partnership or joint
venture is intended to be created by this Agreement. Consultant will have no
authority as an agent of Company or to otherwise bind the Company to any
agreement, commitment, obligation, contract, instrument, undertaking,
arrangement, certificate or other matter. Each party hereto will refrain from
making any representation tending to create an apparent agency, employment,
partnership or joint venture relationship between the parties. Neither the
Consultant nor any of its employees, agents or subcontractors will have any
claim against the Company for any compensation or remuneration other than as
specifically provided in this Agreement. Consultant further waives and agrees to
indemnify the Company against any claims for vacation pay, sick leave,
retirement or pension benefits, social security contributions, worker’s
compensation insurance or benefits, disability or unemployment benefits, welfare
and pension benefits and obligations of the Consultant under the Employee
Retirement Income Security Act of 1974, or other benefits of any kind
customarily afforded to any employee. The Consultant acknowledges that it is
aware of its obligations to pay payroll, self-employment, income, license,
franchise and other taxes relating to its employees, if any, and the Consultant
agrees to pay all such taxes as required by law.

 

13.           Indemnification of Company. Consultant will indemnify and hold
harmless the Company from and against any loss, damage, liability, cost, suit,
expense, assessment, interest or penalty, including, without limitation,
reasonable attorneys’ fees and court costs resulting from Consultant’s failure
to comply with the terms of this Agreement.

 

14.           Indemnification of Consultant. The Company will indemnify and hold
harmless Consultant from and against any loss, damage, liability, cost, suit,
expense, assessment, interest or penalty, including, without limitation,
reasonable attorneys’ fees and court costs resulting from the Company’s failure
to comply with the terms of this Agreement.

 



3

 

 

15.           Notices. Any notice required or permitted to be given pursuant to
this Agreement must be in writing and must be (i) sent by email or facsimile
transmission (in which case it will be deemed delivered upon actual receipt),
(ii) placed in the United States mail, certified mail, return receipt requested,
postage prepaid and addressed as provided in this paragraph (in which case, it
will be deemed delivered five (5) days after such mailing), or (iii) personally
delivered (in which case it will be deemed delivered upon actual receipt) to:

 

If to Consultant: The address and telephone number indicated below the signature
for the authorized representative of Consultant.

 

If to Company: The address and telephone number indicated below the signature
for the authorized representative of Company.

 

Any party may, pursuant to written notice in compliance with this paragraph,
alter or change the address or the identity of the person to whom any notice is
to be sent.

 

16.           Assignment. This Agreement will not be assigned, pledged or
transferred in any way by Consultant without the prior written consent of the
Company. Any attempted assignment, pledge, transfer or other disposition of this
Agreement or any rights, interests or benefits herein contrary to the foregoing
provisions will be null and void.

 

17.           Conflicting Agreements. Consultant and the Company represent and
warrant to each other that the entry into this Agreement and the obligations and
duties undertaken hereunder will not conflict with, constitute a breach of or
otherwise violate the terms of any agreement or court order to which either
party is a party and that each party is not required to obtain the consent of
any person, firm, corporation or other entity in order to enter into this
Agreement.

 

18.           No Waiver. No terms or conditions of this Agreement will be deemed
to have been waived, nor will any party hereto be stopped from enforcing any
provisions of the Agreement, except by written instrument of the party charged
with such waiver or estoppel. Any written waiver will not be deemed a continuing
waiver unless specifically stated, will operate only as to the specific term or
condition waived, and will not constitute a waiver of such term or condition for
the future or as to any act other than specifically waived.

 

19.           Binding Arbitration. Any dispute under this Agreement will be
resolved by binding arbitration conducted in accordance with the rules and
procedures of the American Arbitration Association as they are then in effect in
the County of San Diego, State of California. In order to select an arbitrator,
each party to the dispute will select an arbitrator of its choice, and those
selected arbitrators will then select by mutual agreement a single arbitrator
for the proceeding. The decision of the arbitrator shall be final and binding on
the parties to this Agreement, and judgment thereon may be entered in the
Superior Court for the County of San Diego or any other court having
jurisdiction. Each party to this Agreement will advance one-half of the
arbitrator’s fees; however, all costs of the arbitration proceeding to enforce
this Agreement, including attorneys’ fees and witness expenses, shall be paid by
the party against whom the arbitrator rules. It is expressly agreed that the
parties to any such arbitration may take discovery as contemplated and provided
for by California Code of Civil Procedure §1283.05. Notwithstanding anything
herein to the contrary, the parties hereto will not be required to submit a
claim to arbitration if the claim is for temporary or preliminary equitable or
injunctive relief that could not practicably be heard in a timely fashion
through the arbitration process.

 

20.           Choice of Law and Venue. This Agreement will be governed by the
laws of California without giving effect to applicable conflict of laws
provisions. With respect to any litigation arising out of or relating to this
Agreement, each party agrees that it will be filed in and heard by the state or
federal courts with jurisdiction to hear such suits located in San Diego County,
California.

 

21.           Attorneys’ Fees. In the event that either party must resort to
legal action in order to enforce the provisions of this Agreement or to defend
such action, the prevailing party will be entitled to receive reimbursement from
the non-prevailing party for all reasonable attorney's fees and all other costs
incurred in commencing or defending such action, or in enforcing this Agreement,
including but not limited to post judgment costs.

 

22.           Entire Agreement. This Agreement and the agreements referred to in
this Agreement contain the entire agreement of the parties hereto in regard to
the subject matter hereof and may not be changed orally but only by a written
document signed by the party against whom enforcement of the waiver, change,
modification, extension or discharge is sought.

 



4

 

 

23.           Survival of Provisions. In case any one or more of the provisions
or any portion of any provision set forth in this Agreement should be found to
be invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof will be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws. The validity, legality
and enforceability of any such provisions will not in any way be affected or
impaired thereby and such remaining provisions will be construed as severable
and independent thereof.

 

24.           Prior Agreements. All prior agreements entered into between
Consultant and Company are hereby terminated.

 

IN WITNESS WHEREOF, the parties to this Agreement hereby execute this Agreement
as of the date first above written.

 

 



COMPANY: Envision Solar International, Inc.,   CONSULTANT: GreenCore Capital,
LLC, a Delaware a Nevada corporation   limited liability company            
By:___________________________   By:___________________________   Desmond
Wheatley, Chief Executive Officer     Jay S. Potter, Manager      
_____________________________   _____________________________ Street Address  
Street Address        _____________________________  
_____________________________ City, State, and Zip Code   City, State, and Zip
Code       _____________________________   _____________________________
Telephone Number   Telephone Number       _____________________________  
_____________________________ Facsimile Number   Facsimile Number      
_____________________________   _____________________________ Email Address  
Email Address



 



5

 

 

Exhibit A

Description of Consulting Services

 

 

Consultant is engaged in the business of providing consulting services in the
area of financial advisory and analytical services.

 

Consultant, as an independent contractor, will be responsible for, among other
things, the following:

 

(a)Advice and consultation with respect to such items as the Company’s business
and strategic plans, financing alternatives, financial modeling, and capital
requirements;

 

(b)Advice and consultation with respect to potential sources of additional
financing and capital for the Company to enable it to implement its business
plan and conduct its operations;

 

(c)Introductions, on a non-exclusive basis, to potential sources of capital and
to other parties who can make such introductions;

 

(d)Advice and consultation with respect to the structure of potential
transactions pursuant to which the Company may obtain financing or additional
capital for its business; and

 

(e)Advice, consultation and assistance with long-term planning with respect to
the Company’s growth and expansion.

 

Consultant will also assist with the following activities by the Company, under
the supervision of the Company’s Chief Executive Officer: (1) product marketing
and promotion, (2) lead generation and lead list development for product sales,
(3) government communication and scheduling, (4) market research, and (5)
ongoing identification of financing and capital sources.

 



6

 

 

Exhibit B

Fee Schedule

 

 

The Fee for Services performed by the Consultant is as follows: (1) an initial
fee of $30,000 in cash and the issuance of 260,000 shares of common stock of the
Company payable on or before March 31, 2014, in consideration for Consultant’s
work in establishing and initially implementing and managing a marketing program
for product sales and sourcing capital and financing for the Company, payable
upon the execution of this Agreement by the Company and the Consultant, and (2)
for each month in which the Company requests the Services in writing, a monthly
flat fee of $9,000 in cash and shares of the Company’s common stock equal in
value to $9,000 based on the preceeding five day average closing price at the
end of each month, payable and issuable on the 15th day of each month for
Services requested by the Company and rendered by the Consultant during the
period from the 15th day of the previous month to the 15th day of the current
month, for a Service Period commencing on March 17, 2014 and ending on September
15, 2014, with the first payment of cash and stock due on April 15, 2014. Based
on performance, the Consultant may earn a bonus worth up to $10,000 at the
termination or conclusion of the contract on September 15, 2014. From time to
time and based upon the current requirements of the Company, the Company and the
Consultant may elect to extend the Service Period for further months on an as
needed basis.

 

During the term of this Agreement and for a period of two (2) years after the
termination of this Agreement for any reason, Consultant will also be entitled
to be paid a commission on the sale of Company products to customers that he
introduces and participates in the selling process as detailed below. These
commissions are to be paid to Consultant no later than thirty (30) days from the
Company’s receipt of good funds from the customers. The commission schedule is
tiered or laddered to account for the various possible roles by Consultant. The
commission rate will be determined on a case by case basis determined on the
introduction of each prospect at the discretion of the CEO.

 

(a)5% of the gross revenue receipts received and accepted by the Company, less
refunds, charge backs and returns, for product sales that close during the term
of this Agreement and two years beyond for a sale completed by the Consultant
that did not require more than the Company’s contribution of existing standard
marketing materials.

.

(b)2% of the gross revenue receipts received and accepted by the Company less
refunds, charge backs and returns, for product sales that close during the term
of this Agreement and two years beyond for a for product sales that are
completed by the Consultant and include the assistance of a Company executive or
sales representative who elects to pursue the potential sale.

 

(c)1% of the gross revenue receipts received and accepted by the Company, less
refunds, charge backs and returns, for product sales that close during the term
of this Agreement and one year beyond for a sale that the Consultant is credited
for organizing and supporting.

 

(d)1% of the gross revenue receipts received and accepted by the Company, less
refunds, charge backs and returns, for all repeat product sales that close
within six months of an initial sale to a Customer under the conditions
described in (a,b&c) of this section.

 

Any additional Fees for Services earned by Consultant for other Services
rendered to the Company after September 15, 2014 will be billed to the Company
on a flat Fee basis for specific projects performed by the Consultant as part of
its Services for the Company under this Agreement, and the Company will pay the
amount of any such invoice in full within fifteen (15) days of the date of the
receipt of such invoice, provided, that (a) Consultant notifies the Company in
writing in reasonable detail of the scope and nature of the project and the
amount of the Fee to be charged for it and that (b) the Company has provided
written approval, in advance, to proceed with the project.

 

 

7



